DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. Applicant argues Hu does not teach A is ammonium.
This is incorrect; Hu teaches A = CH3NH3 i.e. MA, i.e. methylammonium; see Fig. 4. See also Supplementary Information, Synthesis of CH3NH3I, i.e. methylammonium iodide, used to make the perovskite, provided with the NPL cited by and provided with the PTO-892 form mailed 02/26/2019.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6, 8-9, 11, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. "PbS colloidal quantum dots as an effective hole transporter for planar heterojunction perovskite solar cells." Journal of Materials Chemistry A 3.2 (2015): 515-518, in view of Lv, et al. "Colloidal CuInS2 quantum dots as inorganic hole-transporting material in perovskite solar cells." ACS applied materials & interfaces 7.31 (2015): 17482-17488, and Supran, et al., US-20140158977-A1.

Claim 1. Hu teaches a photovoltaic device (perovskite solar cell; see Fig. 1) comprising:
a first charge transporting layer including a plurality of semiconductor nanocrystals, in contact with a first electrode (PbS layer, which is a hole transporting layer including a plurality of quantum dots/nanocrystals, in contact with ITO electrode);
a second charge transporting layer in contact with a second electrode (PCBM in contact with Al electrode);
and an absorber layer including a perovskite material between the first charge transporting layer and the second charge transporting layer (perovskite absorber layer including perovskite material between PbS hole transporting layer and PCBM electron transporting layer),
wherein the semiconductor nanocrystals include a first semiconductor material as a hole transport material,
wherein the semiconductor nanocrystals includes PbS,
and wherein the perovskite material has the formula APbI3 wherein A is methylammonium and X is I (which falls within the claimed scope of a halide ion).
Hu does not teach the plurality of semiconductor nanocrystals including a core and a shell, wherein the shell includes a second semiconductor material. Instead, Hu only teaches PbS nanocrystals.
Supran teaches that PbS nanocrystals can be passivated by the addition of a CdS shell (see ¶47); this prevents recombination at interfaces between the PbS nanocrystals and an adjacent CBP and/or ZnO layer (see ¶¶80-81). While Supran teaches this in the context of infrared-emitting semiconductor nanocrystals, Supran suggests that CdS in general passivates PbS nanocrystals.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a CdS shell layer to Hu’s PbS quantum dots/nanocrystals, so that the plurality of semiconductor nanocrystals includes a core and a shell, in order to passivate the PbS quantum dots/nanocrystals and improve device efficiency.

Claim 2. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the first charge transporting layer is a hole transport layer. 

Claim 8-9. The photovoltaic device of claim 7, wherein the second semiconductor material includes CdS (per modification noted in rejection of claim 1, above). 

Claim 11. Modified Hu teaches or suggests the photovoltaic device of claim 10, wherein the A is methylammonium. 

Claim 14. Modified Hu teaches or suggests the photovoltaic device of claim 10, wherein the halide ion is I-. 

Claim 16. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the second charge transporting layer is an electron transport layer. 

Claim 17. Modified Hu teaches or suggests the photovoltaic device of claim 16, wherein the electron transport layer includes [6,6]-phenyl-C61-butyric acid methyl ester (see Supporting Info, Devices Fabrication). 

Claim 18. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the first electrode includes indium tin oxide. 

Claim 19. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the device further includes a substrate in contact with the first electrode (ITO is on glass substrate). 

Claim 20. Modified Hu teaches or suggests the photovoltaic device of claim 19, wherein the substrate includes glass. 

Claim 21. Hu teaches a method of making a photovoltaic device (see Supporting Information, Preparation of p-type PbS film and Devices Fabrication) comprising:
preparing a substrate (ITO/glass substrate);
depositing a first electrode on the substrate (ITO is on glass, hence, it has necessarily been deposited thereon, even if not explicitly taught by the reference);
depositing a first charge transporting layer including a plurality of semiconductor nanocrystals in contact with a first electrode (depositing PbS layer, which is a hole transporting layer including a plurality of quantum dots/nanocrystals, in contact with ITO electrode; see Supporting Information);
depositing an absorber layer including a perovskite material on the first charge transporting layer (depositing perovskite layer through deposition of PbI2 and dipping in CH3NH3I);
and depositing a second charge transporting layer in contact with the absorber layer (depositing PBCM onto CH3NH3PbI3 film),
wherein the semiconductor nanocrystals include a first semiconductor material as a hole transport material,
wherein the first semiconductor material includes PbS,
and wherein the perovskite material has the formula APbI3 wherein A is methylammonium and X is I (which falls within the claimed scope of a halide ion).
Hu does not teach the plurality of semiconductor nanocrystals including a core and a shell.
Lv teaches a perovskite solar cell having a first charge transporting layer including a plurality of semiconductor nanocrystals, in contact with a first electrode, a second charge transporting layer in contact with a second electrode; and an absorber layer including a perovskite material between the first charge transporting layer and the second charge transporting layer (see Fig. 2 and Device Fabrication). The absorber layer is the same as Hu, although different hole-transporting nanocrystals and electron-transporting materials are used. Lv teaches that to improve the device efficiency, the surface of the QDs (which are nanocrystals; see §Synthesis of CuInS2 QDs) are passivated using a core/shell heterostructure.
Supran teaches that PbS nanocrystals can be passivated by the addition of a CdS shell (see ¶47); this prevents recombination at interfaces between the PbS nanocrystals and an adjacent CBP and/or ZnO layer (see ¶¶80-81). While Supran teaches this in the context of infrared-emitting semiconductor nanocrystals, Supran suggests that CdS in general passivates PbS nanocrystals.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a CdS shell layer to Hu’s PbS quantum dots/nanocrystals, so that the plurality of semiconductor nanocrystals includes a core and a shell, in order to passivate the PbS quantum dots/nanocrystals and improve device efficiency.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. "PbS colloidal quantum dots as an effective hole transporter for planar heterojunction perovskite solar cells." Journal of Materials Chemistry A 3.2 (2015): 515-518, in view of Lv, et al. "Colloidal CuInS2 quantum dots as inorganic hole-transporting material in perovskite solar cells." ACS applied materials & interfaces 7.31 (2015): 17482-17488, Supran, et al., US-20140158977-A1, as applied to claim 1, above, and further in view of Kenney, et al., US-20150122316-A1.

Claim 12. Modified Hu teaches or suggests the photovoltaic device of claim 1, but not wherein the A is ammonium, formamidimium or phosphonium; instead, Hu only teaches A is methylammonium. 
Kenney teaches a solar cell including a perovskite material; useful perovskites can have cesium, formamidinium, or methylammonium as the cation, establishing these cations as equivalents in the context of perovskite absorbers (see ¶¶29-33, as well as ¶¶38-44).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the methylammonium cation of Hu’s absorber with a formamidinium cation, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, cations useful for perovskite absorbers, which are used in solar cells, with reasonable expectation that the resulting perovskite would be useful in a solar cell, which is explicitly acknowledged by Kenney). See MPEP §2143.

Claim 13. Modified Hu teaches or suggests the photovoltaic device of claim 1, but not wherein the A is cesium; instead, Hu only teaches A is methylammonium. 
Kenney teaches a solar cell including a perovskite material; useful perovskites can have cesium, formamidinium, or methylammonium as the cation, establishing these cations as equivalents in the context of perovskite absorbers (see ¶¶29-33, as well as ¶¶38-44).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the methylammonium cation of Hu’s absorber with a cesium cation, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, cations useful for perovskite absorbers, which are used in solar cells, with reasonable expectation that the resulting perovskite would be useful in a solar cell, which is explicitly acknowledged by Kenney). See MPEP §2143.

Claim 15. Modified Hu teaches or suggests the photovoltaic device of claim 1, but not wherein the halide ion is Br- or Cl-; instead, Hu only teaches the halide ion is I-.
Kenney teaches a solar cell including a perovskite material; useful perovskites can have fluorine bromide, chlorine, and/or iodine as the anion (see ¶¶29-33, as well as ¶¶38-44).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the iodine anion of Hu’s absorber with a bromine or chlorine anion, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, anions useful for perovskite absorbers, which are used in solar cells, with reasonable expectation that the resulting perovskite would be useful in a solar cell, which is explicitly acknowledged by Kenney). See MPEP §2143.

Claims 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. "PbS colloidal quantum dots as an effective hole transporter for planar heterojunction perovskite solar cells." Journal of Materials Chemistry A 3.2 (2015): 515-518, in view of Lv, et al. "Colloidal CuInS2 quantum dots as inorganic hole-transporting material in perovskite solar cells." ACS applied materials & interfaces 7.31 (2015): 17482-17488, Supran, et al., US-20140158977-A1, as applied to claims 1 and 21, above, and further in view of Jasieniak, et al. "Size-dependent valence and conduction band-edge energies of semiconductor nanocrystals." ACS nano 5.7 (2011): 5888-5902.

Claim 42. Modified Hu teaches or suggests the photovoltaic device of claim 1, but not wherein the core includes a first semiconductor material having an optical bandgap of about 1.9 eV. 
Instead, Hu teaches bandgaps ranging from 0.8 eV to 1.4 eV, but notes that the valence band does not change appreciably with increasing optical bandgap, while the conduction band increases with increasing bandgap, leading to efficient electron blocking from the perovskite into PbS with the largest bandgap of 1.4 eV (see Fig. 4 and p. 517).
Jasieniak teaches the valence and conduction band energies of a variety of semiconductor nanocrystals. In particular, Jasieniak teaches that the valence band energy does not change appreciably with changes in the PbS nanocrystal bandgap (see Fig. 6; N.B. that this is what is observed by Hu, although Jasieniak has different absolute values of the valence band and conduction band energies), while the conduction band energy increases with increasing bandgap (see Fig. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first semiconductor material has an optical bandgap of about 1.9 eV, as Hu teaches that the conduction band offset between the perovskite and the PbS hole transporting layer is desirable, as it blocks electrons from being transferred from the perovskite to PbS, and Jasieniak suggests this blocking would be increased at higher optical bandgaps (due to a larger offset), while holes would still be able to be transferred to PbS (which is necessary for the PbS layer to function as a hole-transporting layer).

Claim 43. Modified Hu teaches or suggests the photovoltaic device of claim 1, but not wherein the core includes a first semiconductor material having an optical bandgap of about 1.7 eV.
Instead, Hu teaches bandgaps ranging from 0.8 eV to 1.4 eV, but notes that the valence band does not change appreciably with increasing optical bandgap, while the conduction band increases with increasing bandgap, leading to efficient electron blocking from the perovskite into PbS with the largest bandgap of 1.4 eV (see Fig. 4 and p. 517).
Jasieniak teaches the valence and conduction band energies of a variety of semiconductor nanocrystals. In particular, Jasieniak teaches that the valence band energy does not change appreciably with changes in the PbS nanocrystal bandgap (see Fig. 6; N.B. that this is what is observed by Hu, although Jasieniak has different absolute values of the valence band and conduction band energies), while the conduction band energy increases with increasing bandgap (see Fig. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first semiconductor material has an optical bandgap of about 1.7 eV, as Hu teaches that the conduction band offset between the perovskite and the PbS hole transporting layer is desirable, as it blocks electrons from being transferred from the perovskite to PbS, and Jasieniak suggests this blocking would be increased at higher optical bandgaps (due to a larger offset), while holes would still be able to be transferred to PbS (which is necessary for the PbS layer to function as a hole-transporting layer).

Claim 44. Modified Hu teaches or suggests the photovoltaic device of claim 1, but not wherein the core includes a first semiconductor material having an optical bandgap of about 1.5 eV.
Instead, Hu teaches bandgaps ranging from 0.8 eV to 1.4 eV, but notes that the valence band does not change appreciably with increasing optical bandgap, while the conduction band increases with increasing bandgap, leading to efficient electron blocking from the perovskite into PbS with the largest bandgap of 1.4 eV (see Fig. 4 and p. 517).
Jasieniak teaches the valence and conduction band energies of a variety of semiconductor nanocrystals. In particular, Jasieniak teaches that the valence band energy does not change appreciably with changes in the PbS nanocrystal bandgap (see Fig. 6; N.B. that this is what is observed by Hu, although Jasieniak has different absolute values of the valence band and conduction band energies), while the conduction band energy increases with increasing bandgap (see Fig. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first semiconductor material has an optical bandgap of about 1.5 eV, as Hu teaches that the conduction band offset between the perovskite and the PbS hole transporting layer is desirable, as it blocks electrons from being transferred from the perovskite to PbS, and Jasieniak suggests this blocking would be increased at higher optical bandgaps (due to a larger offset), while holes would still be able to be transferred to PbS (which is necessary for the PbS layer to function as a hole-transporting layer).

Claim 45. Modified Hu teaches or suggests the photovoltaic device of claim 21, but not wherein the core includes a first semiconductor material having an optical bandgap of about 1.9 eV.
Instead, Hu teaches bandgaps ranging from 0.8 eV to 1.4 eV, but notes that the valence band does not change appreciably with increasing optical bandgap, while the conduction band increases with increasing bandgap, leading to efficient electron blocking from the perovskite into PbS with the largest bandgap of 1.4 eV (see Fig. 4 and p. 517).
Jasieniak teaches the valence and conduction band energies of a variety of semiconductor nanocrystals. In particular, Jasieniak teaches that the valence band energy does not change appreciably with changes in the PbS nanocrystal bandgap (see Fig. 6; N.B. that this is what is observed by Hu, although Jasieniak has different absolute values of the valence band and conduction band energies), while the conduction band energy increases with increasing bandgap (see Fig. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first semiconductor material has an optical bandgap of about 1.9 eV, as Hu teaches that the conduction band offset between the perovskite and the PbS hole transporting layer is desirable, as it blocks electrons from being transferred from the perovskite to PbS, and Jasieniak suggests this blocking would be increased at higher optical bandgaps (due to a larger offset), while holes would still be able to be transferred to PbS (which is necessary for the PbS layer to function as a hole-transporting layer).

Claim 46. Modified Hu teaches or suggests the photovoltaic device of claim 21, but not wherein the core includes a first semiconductor material having an optical bandgap of about 1.7 eV.
Instead, Hu teaches bandgaps ranging from 0.8 eV to 1.4 eV, but notes that the valence band does not change appreciably with increasing optical bandgap, while the conduction band increases with increasing bandgap, leading to efficient electron blocking from the perovskite into PbS with the largest bandgap of 1.4 eV (see Fig. 4 and p. 517).
Jasieniak teaches the valence and conduction band energies of a variety of semiconductor nanocrystals. In particular, Jasieniak teaches that the valence band energy does not change appreciably with changes in the PbS nanocrystal bandgap (see Fig. 6; N.B. that this is what is observed by Hu, although Jasieniak has different absolute values of the valence band and conduction band energies), while the conduction band energy increases with increasing bandgap (see Fig. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first semiconductor material has an optical bandgap of about 1.7 eV, as Hu teaches that the conduction band offset between the perovskite and the PbS hole transporting layer is desirable, as it blocks electrons from being transferred from the perovskite to PbS, and Jasieniak suggests this blocking would be increased at higher optical bandgaps (due to a larger offset), while holes would still be able to be transferred to PbS (which is necessary for the PbS layer to function as a hole-transporting layer).

Claim 47. Modified Hu teaches or suggests the photovoltaic device of claim 21, but not wherein the core includes a first semiconductor material having an optical bandgap of about 1.5 eV.
Instead, Hu teaches bandgaps ranging from 0.8 eV to 1.4 eV, but notes that the valence band does not change appreciably with increasing optical bandgap, while the conduction band increases with increasing bandgap, leading to efficient electron blocking from the perovskite into PbS with the largest bandgap of 1.4 eV (see Fig. 4 and p. 517).
Jasieniak teaches the valence and conduction band energies of a variety of semiconductor nanocrystals. In particular, Jasieniak teaches that the valence band energy does not change appreciably with changes in the PbS nanocrystal bandgap (see Fig. 6; N.B. that this is what is observed by Hu, although Jasieniak has different absolute values of the valence band and conduction band energies), while the conduction band energy increases with increasing bandgap (see Fig. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first semiconductor material has an optical bandgap of about 1.5 eV, as Hu teaches that the conduction band offset between the perovskite and the PbS hole transporting layer is desirable, as it blocks electrons from being transferred from the perovskite to PbS, and Jasieniak suggests this blocking would be increased at higher optical bandgaps (due to a larger offset), while holes would still be able to be transferred to PbS (which is necessary for the PbS layer to function as a hole-transporting layer).

Claims 1-2, 6, 8-9, 11, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. "PbS colloidal quantum dots as an effective hole transporter for planar heterojunction perovskite solar cells." Journal of Materials Chemistry A 3.2 (2015): 515-518, in view of Supran, et al., US-20140158977-A1.

Claim 1. Hu teaches a photovoltaic device (perovskite solar cell; see Fig. 1) comprising:
a first charge transporting layer including a plurality of semiconductor nanocrystals, in contact with a first electrode (PbS layer, which is a hole transporting layer including a plurality of quantum dots/nanocrystals, in contact with ITO electrode);
a second charge transporting layer in contact with a second electrode (PCBM in contact with Al electrode);
and an absorber layer including a perovskite material between the first charge transporting layer and the second charge transporting layer (perovskite absorber layer including perovskite material between PbS hole transporting layer and PCBM electron transporting layer),
wherein the semiconductor nanocrystals include a first semiconductor material as a hole transport material,
wherein the semiconductor nanocrystals includes PbS,
and wherein the perovskite material has the formula APbI3 wherein A is methylammonium and X is I (which falls within the claimed scope of a halide ion).
Hu does not teach the plurality of semiconductor nanocrystals including a core and a shell, wherein the shell includes a second semiconductor material. Instead, Hu only teaches PbS nanocrystals.
Supran teaches that PbS nanocrystals can be passivated by the addition of a CdS shell; PbS nanocrystals without CdS shells exhibit reduced photostability (see ¶47). While Supran teaches this in the context of infrared-emitting semiconductor nanocrystals, this would be applicable to photovoltaic devices in general.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a CdS shell layer to Hu’s PbS quantum dots/nanocrystals in order to increase their photostability.

Claim 2. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the first charge transporting layer is a hole transport layer. 

Claim 8-9. The photovoltaic device of claim 7, wherein the second semiconductor material includes CdS (per modification noted in rejection of claim 1, above). 

Claim 11. Modified Hu teaches or suggests the photovoltaic device of claim 10, wherein the A is methylammonium. 

Claim 14. Modified Hu teaches or suggests the photovoltaic device of claim 10, wherein the halide ion is I-. 

Claim 16. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the second charge transporting layer is an electron transport layer. 

Claim 17. Modified Hu teaches or suggests the photovoltaic device of claim 16, wherein the electron transport layer includes [6,6]-phenyl-C61-butyric acid methyl ester (see Supporting Info, Devices Fabrication). 

Claim 18. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the first electrode includes indium tin oxide. 

Claim 19. Modified Hu teaches or suggests the photovoltaic device of claim 1, wherein the device further includes a substrate in contact with the first electrode (ITO is on glass substrate). 

Claim 20. Modified Hu teaches or suggests the photovoltaic device of claim 19, wherein the substrate includes glass. 

Claim 21. Hu teaches a method of making a photovoltaic device (see Supporting Information, Preparation of p-type PbS film and Devices Fabrication) comprising:
preparing a substrate (ITO/glass substrate);
depositing a first electrode on the substrate (ITO is on glass, hence, it has necessarily been deposited thereon, even if not explicitly taught by the reference);
depositing a first charge transporting layer including a plurality of semiconductor nanocrystals in contact with a first electrode (depositing PbS layer, which is a hole transporting layer including a plurality of quantum dots/nanocrystals, in contact with ITO electrode; see Supporting Information);
depositing an absorber layer including a perovskite material on the first charge transporting layer (depositing perovskite layer through deposition of PbI2 and dipping in CH3NH3I);
and depositing a second charge transporting layer in contact with the absorber layer (depositing PBCM onto CH3NH3PbI3 film),
wherein the semiconductor nanocrystals include a first semiconductor material as a hole transport material,
wherein the first semiconductor material includes PbS,
and wherein the perovskite material has the formula APbI3 wherein A is methylammonium and X is I (which falls within the claimed scope of a halide ion).
Hu does not teach the plurality of semiconductor nanocrystals including a core and a shell.
Supran teaches that PbS nanocrystals can be passivated by the addition of a CdS shell; PbS nanocrystals without CdS shells exhibit reduced photostability (see ¶47). While Supran teaches this in the context of infrared-emitting semiconductor nanocrystals, this would be applicable to photovoltaic devices in general.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a CdS shell layer to Hu’s PbS quantum dots/nanocrystals in order to increase their photostability.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. "PbS colloidal quantum dots as an effective hole transporter for planar heterojunction perovskite solar cells." Journal of Materials Chemistry A 3.2 (2015): 515-518, in view of Supran, et al., US-20140158977-A1, as applied to claim 1, above, and further in view of Kenney, et al., US-20150122316-A1.

Rationales for the rejections of claims 12-13 and 15 are the same as in the rejection over Hu in view of Lv and Supran, and further in view of Kenney, as applied to claims 12-13 and 15, above.

Claims 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. "PbS colloidal quantum dots as an effective hole transporter for planar heterojunction perovskite solar cells." Journal of Materials Chemistry A 3.2 (2015): 515-518, in view of Supran, et al., US-20140158977-A1, as applied to claims 1 and 21, above, and further in view of Jasieniak, et al. "Size-dependent valence and conduction band-edge energies of semiconductor nanocrystals." ACS nano 5.7 (2011): 5888-5902.

Rationales for the rejections of claims 42-47 are the same as in the rejection over Hu in view of Lv and Supran, and further in view of Jasieniak, as applied to claims 42-47, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721